Citation Nr: 1547026	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  11-31 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.  

2.  Entitlement to an effective date prior to December 10, 2009, for the grant of service connection for type 2 diabetes mellitus,.  

3.  Entitlement to a rating in excess of 40 percent for bilateral hearing loss.  

4.  Entitlement to a rating in excess of 20 percent for type 2 diabetes mellitus.  

5.  Entitlement to a rating in excess of 10 percent for tinnitus.

6.  Entitlement to a rating in excess of 10 percent for hypertension with complaints of chest pain and an irregular heartbeat.  

7.  Entitlement to a compensable rating for angioedema.

8.  Entitlement to service connection for a bilateral eye disability.

9.  Entitlement to service connection for a skin disability.

10.  Entitlement to service connection for a disability manifested by joint pain.

11.  Entitlement to service connection for degenerative disc disease of the cervical spine.

12.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity (claimed as peripheral neuropathy and a right wrist disability).

13.  Entitlement to service connection for a right arm disability.  

14.  Entitlement to service connection for a right elbow disability.

15.  Entitlement to service connection for gout.

16.  Entitlement to service connection for headaches.

17.  Entitlement to service connection for hepatitis.

18.  Entitlement to service connection for yellow fever.

19.  Entitlement to service connection for gastritis, claimed as a stomach disability.

20.  Entitlement to service connection for a right finger disability.

21.  Entitlement to service connection for right knee strain.

22.  Entitlement to service connection for left upper extremity peripheral neuropathy.  

23.  Entitlement to service connection for lumbar spine spondylosis.

24.  Entitlement to service connection for a left ankle disability.  
25.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 

(The issue of entitlement to Department of Veterans Affairs nonservice-connected pension benefits is the subject of a separate decision.)


REPRESENTATION

Veteran represented by:  Kenneth L. LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to July 1970; he also had subsequent service in the Army National Guard.  This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2009, October 2011, and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In July 2015, the Veteran withdrew his request for a hearing before the Board, at the RO (which was scheduled, at his request, in July 2015).  

The TDIU issue has been added to the appeal because a TDIU claim is part of an increased rating claim when such claim is asserted by the Veteran or raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, TDIU claims have been raised in the context of the claims for increased ratings addressed herein.  Notably, in support of the TDIU claim, the Veteran through his representative in August 2015 submitted additional medical evidence in the form of a private vocational assessment, which was accompanied by a waiver of Agency of Original Jurisdiction (AOJ) initial consideration in accordance with 38 C.F.R. § 20.1304.  

The Board is issuing a separate decision that addresses the remaining issue (certified on appeal) of entitlement to VA nonservice-connected pension benefits.

The claim for a TDIU rating prior to April 21, 2010 on an extraschedular basis (under 38 C.F.R. § 4.16(b)) is being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the matters, the Board in August 2015 received written notification from the Veteran through his representative expressing his intent to withdraw his appeal pertaining to the following service connection issues (issues 8-24 on pages 1-3, above):  a bilateral eye disability, a skin disability, a disability manifested by joint pain, degenerative disc disease of the cervical spine, carpal tunnel syndrome of the right upper extremity (claimed as peripheral neuropathy and a right wrist disability), a right arm disability, a right elbow disability, gout, headaches, hepatitis, yellow fever, gastritis (claimed as a stomach disability), a right finger disability, right knee strain, left upper extremity peripheral neuropathy, lumbar spine spondylosis, and a left ankle disability; there is no question of fact or law remaining before the Board in these matters.

2.  There is no competent evidence that the Veteran has a right ankle disability.

3.  On September 6, 2007, the RO received the Veteran's claim of service connection for type 2 diabetes mellitus; the initial definitive diagnosis of type 2 diabetes mellitus was made on December 10, 2009 (the date that has been assigned as the effective date for the grant of service connection for type 2 diabetes mellitus.  

4.  Throughout the period under consideration the Veteran's bilateral hearing loss has been manifested by auditory acuity no worse than level V in the right ear and auditory acuity level XI in the left ear; exceptional patterns of hearing impairment, and/or factors warranting an extraschedular rating are not shown.

5.  From the effective date of service connection, the Veteran's type 2 diabetes mellitus has required oral hypoglycemic agents and a restricted diet for management; it is not shown to have required regulation of activities.

6.  From the effective date of service connection, the Veteran's tinnitus has been rated 10 percent (which is the maximum schedular rating for tinnitus, whether tinnitus is perceived in one ear or both); factors warranting an extraschedular rating are not shown.

7.  Throughout the period for consideration, the Veteran's hypertension has been manifested by diastolic pressures predominantly less than 110 and systolic pressures less than 200, with a requirement of continuous medication for control. 

8.  Throughout from the effective date of service connection, the Veteran's angioedema has not been productive of recurrent episodes occurring at least four times during a 12-month period; and has responded to treatment with antihistamines or sympathomimetics. 

9.  From April 21, 2010, the Veteran's service-connected disabilities of posttraumatic stress disorder (PTSD)(rated 50 percent), bilateral hearing loss (50 percent), type 2 diabetes mellitus, (20 percent), hypertension with complaints of chest pain and an irregular heartbeat (10 percent), tinnitus (10 percent), left lower extremity peripheral neuropathy (10 percent), right lower extremity peripheral neuropathy (10 percent), residual scar of the right shoulder (0 percent), and angioedema (0 percent) are reasonably shown to have been of such nature and severity as to prevent him engaging in substantially gainful employment; prior to April 21, 2010, the service-connected disabilities were rated 60 percent, combined (and did not meet the schedular rating requirement for a TDIU rating).

CONCLUSIONS OF LAW

1.  Regarding the claims of service connection for a bilateral eye disability, a skin disability, a disability manifested by joint pain, degenerative disc disease of the cervical spine, carpal tunnel syndrome of the right upper extremity (claimed as peripheral neuropathy and a right wrist disability), a right arm disability, a right elbow disability, gout, headaches, hepatitis, yellow fever, gastritis (claimed as a stomach disability), a right finger disability, right knee strain, peripheral neuropathy of the left upper extremity, lumbar spine spondylosis, and a left ankle disability, the criteria for withdrawal of an appeal by the Veteran are met; the Board has no further jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015). 

2.  Service connection for a right ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303 (2015).

3.  An effective date earlier than December 10, 2009, for the grant of service connection for type 2 diabetes mellitus is not warranted.  38 U.S.C.A. § 5110  (West 2014); 38 C.F.R. §§ 3.400(b) (2015).

4.  A rating in excess of 40 percent for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b), 4.7, 4.85, 4.86, Diagnostic Code (Code) 6100 (2015).  

5.  A rating in excess of 20 percent for type 2 diabetes mellitus is not warranted.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b), 4.7, 4.119, Code 7913 (2015).  

6.  A rating in excess of 10 percent for tinnitus is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.87, Code 6260 (2015); Smith v. Nicholson, 19 Vet. App. 63 (2005) rev'd, 451 F.3d 1344 (Fed. Cir. 2006).  

7.  A rating in excess of 10 percent for hypertension with complaints of chest pain and an irregular heartbeat is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b), 4.7, 4.104, Code 7101 (2015).  

8.  A compensable rating for angioedema is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b), 4.7, 4.118, Code 7825 (2015).  

9.  A TDIU rating is warranted from April 21, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the Board's decision to regarding a TDIU rating is favorable to the Veteran, no further action is required to comply with the VCAA.  Moreover, regarding the claims of service connection for a bilateral eye disability, a skin disability, a disability manifested by joint pain, degenerative disc disease of the cervical spine, carpal tunnel syndrome of the right upper extremity (claimed as peripheral neuropathy and a right wrist disability), a right arm disability, a right elbow disability, gout, headaches, hepatitis, yellow fever, gastritis (claimed as a stomach disability), a right finger disability, right knee strain, left upper extremity peripheral neuropathy, lumbar spine spondylosis, and a left ankle disability, discussion of the impact of the VCAA is not necessary in light of the Veteran's expression of intent to withdraw his appeal in the matters.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding the claim seeking an earlier effective date for the grant of service connection for diabetes mellitus, and the claims seeking increased ratings for diabetes mellitus, tinnitus, and angioedema, where, as here, service connection has been granted and an initial disability rating (i.e., 40 percent for diabetes mellitus, 10 percent for tinnitus, and 0 percent for angioedema) and an effective date (i.e., December 10, 2009 for type 2 diabetes mellitus) have been assigned, the service connection claims have been more than substantiated, they have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is not necessary as to the claims for an earlier effective date and for higher ratings (for diabetes mellitus, tinnitus, and angioedema), upon grants of service connection.  Dingess, 19 Vet. App. 473; Goodwin v. Peake, 22 Vet. App. 128 (2008).  Statements of the case (SOCs) in January 2014 properly provided the Veteran notice on the "downstream" issues of entitlement to an earlier effective date for the diabetes mellitus award and to higher ratings for diabetes mellitus, tinnitus, and angioedema.

Regarding the remaining claims of service connection for a right ankle disability and seeking higher ratings for bilateral hearing loss and hypertension, the RO provided pre-adjudication VCAA notice by letters, dated in February 2009 (for right ankle) and in June 2010 and August 2010 (for hearing loss and hypertension).  The Veteran was notified of the evidence needed to substantiate the claim of service connection for a right ankle disability and the claim for higher ratings for hearing loss and hypertension; that VA would obtain service records, VA records and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The February 2009 notice included the elements of a service connection claim, including the effective date of an award and the degree of disability.  Accordingly, VA satisfied its duty to notify.

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  Here, the RO has obtained the Veteran's available service treatment records and pertinent post-service treatment records, including those from VA, the Social Security Administration, and those private records identified by the Veteran.  The Veteran has not identified any additional pertinent evidence that is available and remains outstanding. 

Further, the Veteran was afforded VA examinations in April 2011, May 2011, and November 2013, to evaluate the nature and severity of the service-connected hearing loss, diabetes mellitus, tinnitus, hypertension, and angioedema.  The examinations and accompanying medical opinions are adequate for rating purposes.  The VA examiners accounted for the significant facts in the case and provided rationale to support the conclusions reached in the opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is nothing in the record to suggest a material change in the claimed disabilities after the last VA examinations so as to warrant a reexamination. 38 C.F.R. § 3.327(a).

On the claim of service connection for a right ankle disability, VA has not provided the Veteran an examination.  38 U.S.C.A. § 5103A(d).  However, further development is not required because there is no record of the claimed disability (or complaint or injury relative thereto) during service or for a period of many years after service.  Nor has the Veteran claimed that he has had chronic right ankle problems during service or in the years immediately after service.  He claimed in a September 2008 VA application that he injured (twisted?) his right ankle, and four other joints, when he lost his step in a rice paddy in Vietnam, but he has provided no further statements regarding the existence of any ongoing right ankle problems.  In short, the Board finds the evidence does not even suggest that the claimed disability may be associated with an event, injury, or disease in service.  Therefore, a medical examination or medical opinion is not required under VA's duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On the claim for an earlier effective date for the grant of service connection for type 2 diabetes mellitus, a VA medical examination or medical opinion is not needed to decide the claim because the material issues of fact to establish an earlier effective date in this case involve medical matters in the historical record and not a current medical examination.  In short, VA's duty to assist has been met.

Withdrawn Issues

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

In a written statement received by the Board in August 2015, the Veteran through his representative expressed his intent to withdraw the issues on appeal concerning service connection for a bilateral eye disability, a skin disability, a disability manifested by joint pain, degenerative disc disease of the cervical spine, carpal tunnel syndrome of the right upper extremity (claimed as peripheral neuropathy and a right wrist disability), a right arm disability, a right elbow disability, gout, headaches, hepatitis, yellow fever, gastritis (claimed as a stomach disability), a right finger disability, right knee strain, left upper extremity peripheral neuropathy, lumbar spine spondylosis, and a left ankle disability.  Hence, there is no allegation of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal must be dismissed.  




Service Connection Claim

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Where a condition noted during service is not shown to be chronic or where the diagnosis of chronicity may legitimately be questioned, a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F 3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence and focus the analysis on what the evidence shows, or fails to show, as to the claim. 
The Veteran contends that he is entitled to service connection for a right ankle disability.  On his September 2008 claim, he stated that while walking in a rice paddy in Vietnam, he twisted his right ankle (and his right knee, arm, elbow, and wrist, all of which were claims on appeal that he has withdrawn).  On an application form (VA Form 21-526) received in April 2010, the Veteran appears to indicate that he had gout in his right and left ankles, as well as other joints, which was caused by his duties in service, to include working on vehicles and generators in the rice paddy fields of Vietnam, and that he now suffered from pains, swelling, arthritis, and extreme tenderness.  Notably, the Veteran has withdrawn his claims of service connection for gout and a disability manifested by joint pain.  

The Veteran's service treatment records (STRs) are silent for complaints, findings, treatment, or diagnosis related to the right ankle.  At the time of an April 1970 separation physical examination, the Veteran's lower extremities were evaluated as normal.  On a report of medical history in April 1970, he denied having any bone, joint, or other deformity.  He indicated in a statement of medical condition in July 1970 that there had been no change in his medical condition.  He was discharged in July 1970.  He subsequently became a member of the Army National Guard, and at the time of physical examinations for the National Guard in September 1977, September 1982, August 1986, August 1990, March 1992, and March 1996, his lower extremities were evaluated as normal.  Moreover, on those occasions he denied having any bone, joint, or other deformity on medical history reports.  

After service, VA and private medical records on file show diagnosis and treatment for a variety of ailments.  However, the Veteran was seen for very few complaints referable to the right ankle.  In April 2009, he complained of a tender right ankle and foot, which he believed was related to gout (he denied any injury or trauma to the foot at that time).  In November 2006, he complained of a swollen and painful right ankle and knee.  The assessment was degenerative joint disease on multiple sites and rule out gout/autoimmune causes.  In June 2010, the Veteran was assessed to have gouty arthritis in the left ankle.  On a February 2011 podiatry consult, there was right foot/ankle pain; the assessment was plantar fasciitis.  VA outpatient records do not show a right ankle disability on the "Problem List."  On an application for Social Security disability benefits, filed in June 2009, a right ankle disability was not among the joint disabilities the Veteran listed as a condition that limited his ability to work.  Nor did he list any treatment for a right ankle disability.  

As shown by the service and post-service medical reports on file, there is no documentation of a right ankle disability.  Moreover, the Board notes that a clinical finding such as ankle pain, standing alone, does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).  No underlying pathology relating to any right ankle pain complaints has been diagnosed or identified.  Even if gout were specifically identified as the underlying cause for a right ankle disability, there is no evidence that gout has been related to the Veteran's period of service.  Moreover, the Veteran has withdrawn his appeal seeking service connection for gout.  

Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether there is a current diagnosis of a right ankle disability which can be related to service, falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Any assertions of the Veteran as to diagnosis and causation have no probative value.

As the record now stands, postservice evidence does not show a diagnosis of a right ankle disability.  In the absence of satisfactory proof that the Veteran has a current diagnosis of a right ankle disability, there is no valid claim of service connection for such disability.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the evidence is against this claim.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A §5107.

[The Veteran is advised that a future diagnosis of a right ankle disability could present a basis for reopening this claim.]

Earlier Effective Date Claim

The Veteran contends that the effective date of the grant of service connection for type 2 diabetes mellitus, should be earlier than December 10, 2009, which is the date assigned by the RO in an October 2011 rating decision wherein service connection for diabetes mellitus was established.  

The law provides that the effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2). 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Veteran was separated from active duty in July 1970.  His initial claim seeking compensation for diabetes mellitus, type II, was received by the RO on September 6, 2007.  The record does not show an earlier formal or informal claim for this particular benefit.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155.  On VA Form 21-526, Veteran's Application for Compensation, filed in October 2007, the Veteran indicated that he had been receiving treatment for the disability at the VA since January 2005.  

The RO undertook development of the service connection claim.  A review of the relevant medical evidence shows that the Veteran was assessed with elevated blood sugar on private treatment records dated in June 2006 and September 2006 (when fasting blood sugar was 120); however, a diagnosis of diabetes mellitus was not made during those clinic visits, even though the Veteran was advised on his diet and exercise, given information on diabetes, and told to return if his symptoms of weakness and dizziness persisted or worsened.  Other private laboratory reports show that his blood sugar level was elevated in October 2004 at 107 mg/dL and in May 2007 at 111 mg/dL (with a normal range being 65 to 99); yet, these tests were not fasting tests.  A VA mental health consult record in January 2007 indicated that in his medical history, the Veteran was positive for diabetes; however, on a VA outpatient record in November 2007, it was specifically noted that the Veteran was not diabetic as his fasting sugar level was 106.  VA records in 2007-08 do not show that diabetes was diagnosed, or that the Veteran was taking medication for diabetes mellitus.  A February 2008 private record from Raleigh Orthopaedic Clinic indicates that the Veteran had a past medical history of borderline diabetes mellitus but took no medication for diabetes.      

The Veteran underwent a VA diabetes examination in January 2009, and although he evidently reported the onset of diabetes mellitus two to three years previously, the examiner reviewed a history of various laboratory tests (conducted in October 2006, September 2007, August 2008, and September 2008), wherein the Veteran's glucose levels were recorded in the range of 108 to 128 (although it was unknown whether they were fasting labs or not).  The examiner concluded that the Veteran did not meet the criteria for a diagnosis of diabetes mellitus.  Later that year, on a VA Physician's Statement for Diabetes, dated December 10, 2009, it was noted that the Veteran was "newly diagnosed" on that date with type 2 diabetes mellitus.  The Veteran began taking diabetic education classes at VA in January 2010.  

An October 2011 rating decision granted service connection for type 2 diabetes mellitus, effective from December 10, 2009, which is the date of the initial definitive diagnosis of diabetes mellitus.  The RO could not, under governing law, have assigned an effective date earlier than December 10, 2009 for the reason that there was no evidence to demonstrate that the Veteran actually had diabetes mellitus prior to that date, despite the elevated blood sugar levels at various times.    

As was noted, in this case the operative date for the purpose of assigning an effective date for an award of service connection is the date of VA receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b).  As the date entitlement arose (with the initial diagnosis of type 2 diabetes mellitus) came after the receipt of the claim for the disability, it is the correct effective date for the award of service connection for type 2 diabetes mellitus, and an earlier effective date may not be assigned.  Accordingly, the effective date for the award of service connection for type 2 diabetes mellitus may be no earlier than December 10, 2009.

Higher Rating Claims

Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  



Bilateral Hearing Loss

The Veteran's bilateral hearing loss is currently rated 40 percent under 38 C.F.R. § 4.85, Code 6100.  Service connection for left ear hearing loss was established, effective in May 2008.  In April 2010, the Veteran filed a claim for a higher rating for the hearing loss disability, and an April 2012 rating decision granted a 10 percent rating for the left ear hearing loss; the Veteran appealed that determination.  A January 2014 statement of the case granted service connection for right ear hearing loss, and assigned a 40 percent rating for bilateral hearing loss effective in April 2010.  The Veteran has continued his appeal for a higher rating.  

Ratings for hearing loss range from noncompensable to 100 percent and are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels, ranging from numeric level I for essentially normal acuity to numeric level XI for profound deafness.  38 C.F.R. § 4.85.

Disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

A review of the record shows that the Veteran underwent VA examinations in April 2011 and November 2013.  On April 2011 VA examination, the diagnosis was bilateral high frequency sensorineural hearing loss.  Audiometric testing revealed the following pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 50, 45, 70, and 55, for an average of 55 in the right ear; and of 110, 100, 110, and 110+, for an average of 103.75 in the left ear.  Speech recognition scores per Maryland CNC were 72 percent in the right ear and were unable to be tested in the left ear (due to the level of the hearing loss in that ear).  The examiner described the speech recognition performance as fair (70 to 70 percent) in the right ear and poor (less than 70 percent) in the left ear.  The tests reportedly revealed moderate to severe sensorineural hearing loss in the right ear and profound mixed hearing loss in the left ear.  These VA audiometric findings reflect level V auditory acuity in the right ear and essentially level XI auditory acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  These numeric designations in combination correspond to a 40 percent rating under Table VII, Code 6100.

On November 2013 VA examination, the diagnosis was sensorineural hearing loss in both ears.  Audiometric testing revealed the following puretone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 20, 15, 30, and 35, for an average of 25 in the right ear; and of 90, 85, 95, and 105, for an average of 93.75 in the left ear.  Speech recognition scores per Maryland CNC were 64 percent in the right ear and 4 percent in the left ear.  These VA audiometric findings reflect level V auditory acuity in the right ear and level XI auditory acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  These numeric designations in combination correspond to a 40 percent rating under Table VII, Code 6100.

Private and VA outpatient records do not include audiometric findings that show the Veteran's bilateral hearing loss is any worse than shown on VA examinations.  For example, on audiologic evaluation at Raleigh Ear, Nose & Throat in July 2009 (within the year prior to the filing of the claim for a higher rating in April 2010), there was mild flat right-sided sensorineural hearing loss and severe left-sided sensorineural hearing loss, with speech discrimination scores of 96 percent on the right and 92 percent on the left.  Further, the audiogram appears to reflect pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 30, 40, 40, and 40, for an average of 37.5 in the right ear; and of 85, 80, 80, and 80, for an average of 81.25 in the left ear.  (Such findings reflect level I auditory acuity in the right ear and level II auditory acuity in the left ear, which in combination corresponds to a 0 percent rating.)  

Further, the record does not demonstrate an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 in either ear, that is, puretone threshold at 1000, 2000, 3000, and 4000 Hertz of 55 decibels or more, or puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.
The Board has given consideration to whether separate ratings may be assigned for separate periods of time based on the facts found ("staged ratings").  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).  The Board concludes, however, that the evidence shows that the Veteran's bilateral hearing loss disability is appropriately rated as 40 percent disabling, and no higher, for the entire period considered in this appeal.  As the preponderance of the evidence is against the claim for a higher rating, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Type 2 Diabetes Mellitus 

The Veteran's type 2 diabetes mellitus has been rated 20 percent disabling under 38 C.F.R. §  4.119, Code 7913, which provides for such rating when diabetes mellitus requires insulin and a restricted diet, or oral hypoglycemic agent and a restricted diet. 

A higher, 40 percent, rating is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  The notes to the Code provide, in part, that compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation, and that noncompensable complications are considered part of the diabetic process under the Code 7913.  38 C.F.R. § 4.119, Code 7913. 

The Veteran claims that his diabetes mellitus is more severe than is reflected by his current 20 percent rating.  However, based on a review of the record, the Board finds that the preponderance of the evidence is against his claim.  

The pertinent evidence in this case includes private and VA records.  Such evidence clearly shows that the Veteran requires daily medication - oral hypoglycemic agents (metformin) - for management of his diabetes mellitus.  Further, there is an indication that he also requires a restricted diet.  However, there is no evidence that the diabetes also requires regulation of activities, as required for a 40 percent rating under Code 7913 (since the requirements are in the conjunctive).  In VA letters to the Veteran in January 2011, July 2011, March 2012, May 2013, and December 2013, he was informed of his lab results (to include hemoglobin A1C that reflects the level of the blood sugar control in diabetes over several months) and instructed to follow a low calorie/fat/cholesterol diet and to exercise regularly [emphasis added].  The letters advised him to exercise for at least 30 minutes a day.  In other words, there is no evidence to show that as part of the medical management of his diabetes, the Veteran was restricted in his activities.  

"Regulation of activities" has been defined as a situation in which the veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Code 7913).  The record does not demonstrate that the Veteran has been medically advised to decrease his level of activity or exercise.  If anything, the records show he is encouraged to exercise daily.  Thus, he does not meet this criterion for the next higher rating for the diabetes mellitus.

As for diabetic complications, the Veteran has separately rated peripheral neuropathy of the left and right lower extremities (pursuant to a January 2014 rating decision which assigned a 10 percent rating for each lower extremity disability).  The Veteran has also been assessed for diabetic retinopathy, and VA records in May 2013 show that his eye examination was negative for diabetic retinopathy.  (An earlier May 2011 VA eye examination also did not reveal a diagnosis of retinopathy.)  

The Board observes that in a private vocational assessment dated in July 2015, a vocational rehabilitation consultant stated that the Veteran's records indicated that he continued to experience difficulties in controlling his blood sugar "despite daily insulin injections and dietary restrictions and regulation of his activities."  The consultant does not identify what medical records of the Veteran support such a statement.  As previously discussed, a review of the claims file does not show that the Veteran takes insulin or that his activities are regulated.  

The Board concludes that the preponderance of the evidence is against the claim for a rating in excess of 20 percent for the Veteran's type 2 diabetes mellitus.  Thus, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. §  5107(b). 

As this appeal is from the initial rating assigned, and the Board has taken into consideration "staged ratings" for various periods of time since service connection was established from December 10, 2009.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, the Board finds that the evidence shows that the Veteran's diabetes mellitus was no more than 20 percent disabling throughout the entire period considered.

Tinnitus

In April 2012, the RO granted a 10 percent rating for tinnitus under 38 C.F.R. § 4.87, Code 6260.  The Veteran appealed for a higher rating for tinnitus to reflect the severity of the disability. 

Recurrent tinnitus is evaluated under Code 6260, which provides a maximum rating of 10 percent.  Code 6260, which was revised effective June 13, 2003 to clarify existing VA practice, also provides that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Code 6260, Note 2. 
In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit affirmed VA's longstanding interpretation of Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Citing United States Supreme Court precedent, the Federal Circuit explained that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Smith, 451 F.3d at 1350-51.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Code 6260 was plainly erroneous or inconsistent with the regulations, the Federal Circuit concluded that VA's interpretation of a single 10 percent rating being the maximum available for tinnitus was reasonable.

In view of the foregoing, the Board concludes that Veteran's tinnitus has been assigned the maximum schedular rating available for tinnitus under 38 C.F.R. §4.87, Code 6260, and any claim for separate 10 percent ratings for each ear for the tinnitus, or for a higher rating under the code, must be denied. 

As this appeal is from the initial rating assigned with a grant of service connection, consideration has been given to "staged ratings" for the condition over the period of time since service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, from the effective date of service connection in October 2010, the Veteran's tinnitus has been rated 10 percent, which is the schedular maximum authorized under VA regulations.

Hypertension

For the period considered in this appeal, the Veteran's hypertension with complaints of chest pain and an irregular heartbeat has been rated 10 percent under 38 C.F.R. § 4.104, Code 7101. 

Under 38 C.F.R. § 4.104, Code 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension), the criteria for a 10 percent rating are diastolic pressure is predominantly is 100 or more, or systolic pressure is predominantly 160 or more, or there is a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  A 20 percent rating is assigned when diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more.  A 40 percent rating is assigned when diastolic pressure is predominantly 120 or more, and a 60 percent rating is assigned when diastolic pressure is predominantly 130 or more.  

In consideration of the evidence of record dated up to one year prior to the filing of the claim for a higher rating in April 2010, the Board finds that there is no evidence to show that the Veteran's hypertension approximates the criteria for a 20 percent rating.  That is, he does not have a condition in which diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more.  At the time of a May 2011 VA examination, his blood pressure readings were 171/93, 164/95, and 166/86.  The examiner noted that the Veteran was compliant with his medications and had lost weight, but that his blood pressure was still elevated.  It was also noted that the Veteran has had chest pains and palpitations, with multiple negative stress tests, most recently in September 2009.  The examiner also remarked that it appeared the hypertension was difficult to control and that the Veteran was on many medications for the condition.  

VA outpatient records show the following blood pressure readings over time:  137/87 in April 2009, 133/76 in June 2009, 134/82 in July 2009, 148/92 in August 2009, 202/102 (repeated readings were 160/100 and 200/97, but it was noted he had not taken his medication that morning due to fasting blood work) in September 2009, 164/101 in September 2009, 187/93 in October 2009, 164/89 in November 2009, 138/78 in December 2009, 123/72 in February 2010, 155/101 in April 2010, 126/84 in June 2010, 162/89 in July 2010, 179/110 in September 2010,  144/83 in November 2010, 144/85 in January 2011, 137/82 in July 2011, 164/96 in March 2012, 127/67 in May 2012, 144/84 in June 2012, 150/98 in November 2012, 136/83 (repeated standing at 136/89) in November 2012, 139/83 in May 2013, 145/87 in August 2013, 149/80 in December 2013, and 160/90 in January 2014.  Periodically, the reports note that the Veteran has been compliant with his blood pressure medication.  Private outpatient records show his blood pressure reading was 124/78 in July 2009.  In short, these clinical findings clearly do not show that the Veteran meets the criteria for a 20 percent rating under Code 7101 at any time.  
Moreover, in regard to chest pain and an irregular heartbeat complaints, the Veteran denied such symptoms on VA outpatient clinic visits in October 2009, April 2010, July 2010, January 2011, February 2011, and January 2014.  

Based on the foregoing, he Board concludes that for the entire period considered in this appeal, the preponderance of the evidence is against the claim for a rating higher than 10 percent for hypertension under Code 7101, and there are no other diagnostic codes under which he would be more appropriately evaluated.  Thus, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b). 

Angioedema

An April 2012 rating decision granted service connection for angioedema, as secondary to the service-connected hypertension (or the medications to control hypertension), and assigned a 0 percent rating, effective in April 2010, the date the Veteran filed the claim for a higher rating for the hypertension.  The Veteran seeks an initial compensable rating for the angioedema, which has been rated analogously to urticaria under 38 C.F.R. § 4.118, Code 7825, because it is not specifically listed in the Rating Schedule.  Evidently, it is rated as urticaria because angioedema is the same reaction as urticaria, but involves the deep dermis, while urticaria occurs in superficial portions of the dermis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 84 (32nd ed. 2012).  

Under Code 7825, a 10 percent rating is warranted for recurrent episodes occurring at least four times during the past 12-month period, and; responding to treatment with antihistamines or sympathomimetics.  A 30 percent rating is warranted for recurrent debilitating episodes occurring at least four times during the past 12-month period, and; requiring intermittent systemic immunosuppressive therapy for control.  A maximum 60 percent rating is warranted for recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

The evidence does not support the Veteran's claim for a higher rating for his skin disease.  That is, the signs and symptoms of his skin disease do not approximate the criteria for a compensable rating under Code 7825.  Further, there is no other code under which the Veteran would be more appropriately evaluated.  At the time of a May 2011 VA tongue examination, the Veteran complained of intermittent swelling of his tongue when his blood pressure was elevated, affecting the swallowing of solid food and speech.  On examination, there were no pertinent physical findings observed and no interference with speech or mastication.  The examiner diagnosed angioedema, which he felt was likely caused by or a result of the Veteran's uncontrolled hypertension or the treatment for hypertension.  The examiner concluded that there were no significant effects of the tongue condition on the Veteran's usual occupation or daily activities.  

On May 2011 VA skin examination, tinea cruris, xerosis of the feet, and hyperpigmented patches (none felt by the examiner to be related to service-connected hypertension) were diagnosed.  It was noted that the Veteran had not received any treatment for a skin disease in the past 12 months.  (As an aside, the Veteran withdrew his appeal seeking service connection for a skin disability.)  

Other medical evidence in the file does not show any objective evidence of recurring episodes of the Veteran's swelling tongue condition, or that he required medication such as antihistamines or sympathomimetics to treat angioedema.  For example, VA records show that on a September 2010 outpatient clinic visit, the Veteran's tongue was midline and there were no complaints or findings on examination of the mouth.  On an August 2013 neurological consult, the tongue was midline, and there were no complaints related thereto.  

Given the foregoing objective findings (or lack thereof), a compensable rating is not warranted for the Veteran's angioedema.  The clinical evidence does not show that the Veteran experienced recurrent episodes of angioedema or that he even received treatment for angioedema at any time; thus, a 10 percent rating under Code 7825 is not warranted.  

For the reasons articulated, the preponderance of the evidence is against the claim for a compensable rating for angioedema.  38 U.S.C.A. § 5107(b).

As this appeal is from the initial rating assigned with a grant of service connection, consideration has been given to "staged ratings" for the condition over the period of time since service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, from the effective date of service connection in April 2010, the Veteran's angioedema has properly been evaluated as noncompensable.

Extraschedular Rating

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In comparing the disability level and symptomatology to the Rating Schedule, the degree of disability with regard to the bilateral hearing loss, diabetes mellitus, tinnitus, hypertension, and angioedema is wholly contemplated by the Rating Schedule, which provides for higher ratings for more severe symptoms with regard to each of the disabilities except for tinnitus.  As articulated in the above discussion, the Veteran's bilateral hearing loss disability consists of symptoms of defective hearing, which is covered by the schedular criteria of Code 6100; his diabetes mellitus consists of elevated blood sugar levels, requiring medication and a restricted diet, which is covered by the schedular criteria of Code 7913 (his diabetic complications of peripheral neuropathy of the lower extremities are separately rated, and he has not disagreed with those assigned ratings and they are not on appeal before the Board); his hypertension consists of elevated blood pressure, which is covered by the schedular criteria of Code 7101; his tinnitus consists of bilateral ringing in the ears, which is covered by the schedular criteria of Code 6260; and his angioedema consists of intermittent swelling of the tongue when his blood pressure was elevated, according to the Veteran, which is contemplated by the schedular criteria of Code 7825.  As the disability picture presented by the disabilities is entirely encompassed by the Rating Schedule criteria, the assigned schedular ratings are, therefore, adequate, and referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not required.

TDIU Claim

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  38 C.F.R. § 4.16(a) further provides that for the purpose of a single 60 percent or 40 percent (for combination to 70 percent) rating, disabilities affecting a single body system, e.g., neuropsychiatric, are considered as one disability.  

Effective from April 21, 2010, when service connection for bilateral hearing loss, rated 40 percent, was established, the Veteran's service-connected disabilities have been:  PTSD (rated 50 percent), bilateral hearing loss (rated 50 percent), diabetes mellitus, type II (20 percent), hypertension with complaints of chest pain and an irregular heartbeat (10 percent), bilateral tinnitus (10 percent), peripheral neuropathy of the left lower extremity (10 percent), peripheral neuropathy of the right lower extremity (10 percent), residual scar of the right shoulder (0 percent), and angioedema (0 percent).  From April 21, 2010, the combined rating is 80 percent; prior to that date, the combined rating is 60 percent, and after that date, from September 21, 2011, the combined rating is 90 percent.  

Therefore, from April 21, 2010, when the Veteran filed claims for service connection and for higher ratings (which have been addressed in this decision), the schedular rating requirement for a TDIU rating under 38 C.F.R. § 4.16(a) is met.  Prior to April 21, 2010, his service-connected disabilities are rated 60 percent, which does not meet the threshold minimum schedular rating requirement for a TDIU rating under 38 C.F.R. § 4.16(a).  Accordingly, a schedular TDIU rating may not be granted before April 21, 2010.  

For a veteran to prevail on a claim for TDIU, the record must reflect some factor that places the veteran in a different category than other veterans with equal ratings of disability.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

After consideration of all the relevant evidence, the Board finds that the Veteran is unemployable due to his service-connected disabilities, and that a TDIU rating is warranted.  

The Board has also taken into account the Veteran's education, training, work history, and level of symptoms related to his service-connected disabilities, and is of the opinion that the evidence supports his claim that he is not capable of sustaining substantial gainful work activity.  The records in support of this finding are as follows.  Social Security Administration records show that the Veteran has a high school education and training as a mechanic on heavy equipment and machinery (bulldozers, back hoes, 18-wheelers, trucks), which is a job he performed for more than 20 years (from 1985 to 2007), requiring considerable lifting, twisting, and driving.  He stopped working in June 2007, after an injury on the job limited his ability to work due to back, neck, and shoulder problems (he subsequently underwent shoulder surgery in 2008).  
A VA examiner who evaluated the Veteran's hearing loss in April 2011 noted that the Veteran had to look at people when they talked and also had problems talking on the telephone.  She concluded that the Veteran's hearing loss had significant effects on his occupation; he would have difficulty interacting and hearing instructions from co-workers and supervisors, and that such difficulty would dramatically increase when in the presence of background noise or in a group of people.  A VA examiner in May 2011, when evaluating the Veteran's hypertension, remarked that the Veteran's physical health was poor, with multiple medical problems (including hypertension that was difficult to control) that made working very difficult; he felt that the Veteran was not employable.  

When evaluating the Veteran's service-connected PTSD, a VA examiner in December 2013, while not concluding that the Veteran had total occupational and social impairment due to PTSD, nevertheless found that the Veteran experienced symptoms of depressed mood, suspiciousness, chronic sleep impairment, and memory loss.  He also was noted to have recurrent distressing dreams of the traumatic event in service, persistent avoidance behaviors, markedly diminished interest in significant activities, feelings of detachment or estrangement from others, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  Such symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Also, the Veteran was taking various psychotropic medications and participated in a PTSD therapy group.  

In a July 2015 vocational assessment, a private vocational rehabilitation consultant indicated that she had reviewed the Veteran's claims file, noting the disability rating for each service-connected disability, and describing how the disabilities impacted on the Veteran's functioning.  She also discussed the Veteran's educational and occupational background.  In consideration of the Veteran's functional impairments, she concluded "within a reasonable degree of professional certainty" that the Veteran was unable to engage in any substantially gainful occupation as of September 2007.  

While the Veteran clearly has physical impairments that are not attributable to service-connected disabilities, and are instead related to a job injury in 2007 (for which he apparently receives worker's compensation), there is sufficient evidence as discussed above to demonstrate that the Veteran's service-connected disabilities have impacted his mental and physical functioning to such a significant degree that it is reasonable to find he was essentially rendered unemployable by such disabilities, particularly his PTSD, hearing loss, diabetes mellitus, and hypertension.  To that end, the opinions of the VA examiners and the private vocational rehabilitation consultant have been persuasive in demonstrating that the Veteran would be unable to obtain and maintain substantially gainful employment.

In sum, the Board finds that the evidence reasonably supports a finding that the Veteran was unemployable due his service-connected disabilities beginning April 21, 2010, and resolving any remaining doubt in his favor as required (see 38 C.F.R. §4.3), the Board concludes that a TDIU rating is warranted from that date.


ORDER

The appeal seeking service connection for a bilateral eye disability, a skin disability, a disability manifested by joint pain, degenerative disc disease of the cervical spine, carpal tunnel syndrome of the right upper extremity (claimed as peripheral neuropathy and a right wrist disability), a right arm disability, a right elbow disability, gout, headaches, hepatitis, yellow fever, gastritis (claimed as a stomach disability), a right finger disability, right knee strain, left upper extremity peripheral neuropathy, lumbar spine spondylosis, and a left ankle disability is dismissed.

The appeal seeking service connection for a right ankle disability is denied. 

The appeal seeking an effective date prior to December 10, 2009, for the grant of service connection for type 2 diabetes mellitus is denied.    

The appeal seeking a rating in excess of 40 percent for bilateral hearing loss is denied.  
The appeal seeking a rating in excess of 20 percent for type 2 diabetes mellitus is denied.  

The appeal seeking a rating in excess of 10 percent for tinnitus is denied.  

The appeal seeking a rating in excess of 10 percent for hypertension with complaints of chest pain and an irregular heartbeat is denied.  

The appeal seeking a compensable rating for angioedema is denied.  

The appeal seeking a TDIU rating is granted effective from April 21, 2010, subject to the regulations governing payment of monetary awards.    


REMAND

Regarding the remaining issue of entitlement to an extraschedular TDIU, although the Veteran does not meet the threshold requirements for a schedular TDIU rating for the period prior to April 21, 2010, when a veteran is unemployable by reason of service-connected disabilities, but who fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), the RO should submit the claim to VA's Director of Compensation and Pension for extraschedular consideration.  38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should prepare the appropriate summary and refer the claim for a TDIU rating, for the period prior to April 21, 2010, to VA's Director of Compensation and Pension Service for extraschedular consideration, pursuant to 38 C.F.R. § 4.16(b).
 
2.  The RO should then review the record and readjudicate the claim for a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b) for the period prior to April 21, 2010.  If such benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC), afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


